         Case 3:18-cv-01955-VC Document 100 Filed 02/20/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  VANNUCCI NICHOLLE, et al.,                        Case No. 18-cv-01955-VC
                 Plaintiffs,
                                                    ORDER RE: DISCOVERY LETTERS
          v.                                        AND SCHEDULING STIPULATION
  COUNTY OF SONOMA, et al.,                         Re: Dkt. Nos. 93, 96, 97, and 99
                 Defendants.



       The parties are directed to confer and formulate a plan for Santa Rosa, Sonoma County,

and the Community Development Commission to respond to the plaintiffs’ discovery requests in

the next 30 days. This includes conferring about whether Request No. 30 (for Santa Rosa) and

Request No. 31 (for Sonoma County) can reasonably be narrowed. See Dkt. Nos. 93-1, 97-1.

(The answer is almost certainly yes.) Discovery will not, however, be limited to the closure of

the Roseland Village and Joe Rodota Trail encampments. If the parties are unable to reach an
agreement within 7 days of this order, they may file another discovery letter.

       The Court grants the parties’ proposed schedule, but the final pretrial conference will take

place on February 19, 2020, rather than February 17, 2020. The plaintiffs are granted to leave to

file an amended complaint by April 15, 2019.

       IT IS SO ORDERED.

Dated: February 20, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
